Dismissed and Opinion filed February 27, 2003








Dismissed and Opinion filed February 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00055-CV
____________
 
DORIS PENNINGTON, Appellant
 
V.
 
TEXAS WORKFORCE COMMISSION and THE
METHODIST HOSPITAL, Appellees
 

 
On
Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial
Court Cause No. 712,014
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed June 6, 2002.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the Court appellant did not make arrangements to
pay for the record.  




On January 28, 2003, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant filed no response, and the clerk=s record has not been filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed February 27, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.